Title: To George Washington from Copeland Parker, 18 July 1794
From: Parker, Copeland
To: Washington, George


               
                  Sir
                  Surveyors office Smithfd [Va.] July 18. 1794
               
               By an Act of Last Session of Congress, I find your are Vested with power to make what additions you may think propper to the Sallaries of the different Officers, and as I have the honor of Holding two Offices, by your Commissions (rec’d) I beg leave to mention that I have never rec’d any Kind of Compensation for my Office as Inspector, as their is Seldom any Vessells that trade to forreign Ports from this place, and their is not a port in the State where Smugling has been Carried on with greater Success, My Office as Surveyor brings me only one hundred dollars ⅌ annum, and the Law Obliges me to live in Town and find an office Stationay &Ct. out of that Small Sum, I hope you will Excuse the Liberty; taken to make Known to you the particular Situation of my Offices, When you Consider that you alone Can redress Our Grieveances and Alter Our Situations with Convenience, notwithstanding if it does not appear reasonable to you, I am willing to Submit, and do my duty to the utmost of my Abilities, but I trust you will Allow me Something as Inspector Considering me as a publick Officer liable to Insult and Abuse for Serveing my Country. In the Interim I beg leave to Subscribe myself your Very Ob. Servant
               
                  Copeland Parker Survy. P. Smithd
               
            